Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 9,463,849) in view of Guinn (US 2003/0221602).
	McCabe discloses a hoisting system comprising:
a winch 103 having a winch drum with a hoisting rope 101, 102, 
wherein a first part 101 of a hoisting rope has a first diameter and a second part has a second diameter being larger than a first diameter a first part being connected with a first end of the second part (FIG. 1 representative),
wherein a first part is an inner part on a winch drum when a winch drum is completely wound, and
wherein second part 102 has a further end that is connectable to an object for hoisting an object 107.
McCabe teaches use of a two part rope thusly:
In some embodiments, the connecting segment 101 is mechanically engaged with the lifting segment 102 (e.g. through or with the winch engagement means 105). In general, the winch engagement means 105 contacts the winch wherein the lifting segment 102 may support the entire weight of the marine load 107 after the unsupported portion of the connecting means 101 has been fully retracted into the winch drum or other retraction device 103.
(Column 7, lines 25-32)
In other words, McCabe teaches that first part 101 is responsible for little to zero support of the weight of object 107, and second part 102 is responsible for hoisting object 107 out of the water. With respect to diameter McCabe teaches that:
Any length of connecting segment 101 may be used according to the needs of the specific mission. In some embodiments, the tether assembly 100 comprises a connecting segment 101 of at least 120 meter. Other cases may utilize a shorter length of 1 m, 5 m, 10 m, 20 m, 30 m, 40 m, 50 m, 60 m, 70 m, 80 m, 90 m, or 100 m. In the cases of deeper waters, the connecting segment 101 may be at least as long as 150 m, 200 m, 500 m, 800 m, 1,000 m, and possibly up to lengths equal to or greater than 6,000 m.
Suitable cables may be of a diameter close to 2 mm, 5 mm, 10 mm, or equal or greater than 15 mm. In some embodiments, the connecting segment 101 is comprised of a cable less than 2 mm in diameter.
(Column 14, lines 31-43).
Finally, McCabe teaches that having a first part that is capable of supporting less weight provides economical advantage because the second part is responsible for weight bearing. (Column 1, lines 42-65). In FIG. 1 McCabe discloses that first part 101 has a smaller diameter than second part 102. McCabe does not disclose that a ratio between first and second diameters is chosen such that a minimum breakable load of a first part differs less than a factor of four from a minimum breakable load of a second part.
With respect to TABLE 1 of Guinn rope sizes are relative to mean breaking load. In other words, the larger the diameter, e.g. 3 ¾, the larger the breaking load, 198, stons. It follows that the smaller the diameter, e.g. 2 ¼, the smaller the breaking load, 71 stons. 
First part min. breakable load
71 stons

198 stons
198 / 71 = a factor of 2.79 which is less than a factor of 4.

Guinn teaches that selection of a rope depends on the application including weight of the object, depths of the object and whether a soft landing on the sea bed is requires. (Paras. 2-6) In other words, it’s a matter of design choice to achieve a factor that is less than four and that there are a plurality of combinations of diameters that will meet that criteria. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of McCabe disclosing a smaller diameter rope that is responsible for hoisting minimal weight connected to larger diameter rope that is responsible for hoisting significant weight to include a ratio between first and second diameters that is chosen such that a minimum breakable load of a first part differs less than a factor of four from a minimum breakable load of a second part, as taught by Guinn, where given a particular type of rope with known physical characteristics and breakable capacity a skilled artisan could derive respective diameters for first and second parts that with the knowledge that one part handles significant weight and there less than significant weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652